UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1304


ROBERT LAUTER,

                    Plaintiff - Appellant,

             v.

GLAXOSMITHKLINE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00716-AWA-RJK)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lauter, Appellant Pro Se.      Richard J. Cromwell, MCGUIREWOODS, LLP,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lauter appeals the district court’s order dismissing his complaint for lack

of subject matter jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.            Lauter v.

GlaxoSmithKline, No. 2:16-cv-00716-AWA-RJK (E.D. Va. Mar. 3, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2